PER CURIAM:
In East Texas Motor Freight System, Inc. v. Rodriguez, 1977, 431 U.S. 395, 97 S.Ct. 1891, 52 L.Ed.2d 453, the Supreme Court of the United States reversed the judgment of this Court, 505 F.2d 40, and remanded the cause to this Court for further consideration in light of the Supreme Court’s opinion.
For the reasons discussed in the opinion of the Supreme Court, we now hold that the District Court did not err in denying individual relief or in dismissing the class allegations in the complaint. Accordingly, the judgment of the District Court is
AFFIRMED.